PD-1624-15                                                      PD-1624-15
                                                                            COURT OF CRIMINAL APPEALS
                                                                                            AUSTIN, TEXAS
                                                                          Transmitted 12/15/2015 4:10:58 PM
                                                                            Accepted 12/15/2015 4:41:01 PM
                                                                                             ABEL ACOSTA
                                NO.
                                                                                                     CLERK

                                          IN THE

                                       COURT OF
December 15, 2015
                                  CRIMINAL APPEALS

                                        OF TEXAS

                            WILLIAM GERARD PALMER,
                                  PETITIONER

                                              VS.

                                THE STATE OF TEXAS,
                                   RESPONDENT

                  MOTION FOR EXTENSION OF TIME TO FILE
                   PETITION FOR DISCRETIONARY REVIEW

TO THE HONORABLE JUDGES OF SAID COURT:

       Appellant herein, WILLIAM GERARD PALMER, by and through his attorney of

record, makes this Motion for Extension of Time to File Petitioner’s Petition for

Discretionary Review, pursuant to Rule 68.2(c), TEX. R. APP. PROC., and as grounds

therefore would show the Court:

                                              I.

       Petitioner’s conviction was affirmed by the Court of Appeals for the Fifth District of

Texas, on November 9, 2015 in Cause No. 05-14-00671, styled William Gerard Palmer,

Appellant v. The State of Texas, Appellee..

                                              II.

       Appellant was convicted of capital murder and assessed a sentence of life confinement
in the Texas Department of Criminal Justice, without possibility of parole.

                                               III.

        Petitioner’s petition for discretionary review was due to be filed on December 9, 2015.

Petitioner requests an extension of time to file his petition, for the reasons set out below The

Court has granted no previous extensions to file Petitioner’s petition.

                                               IV.

        The length of time requested for the extension is six (6) days or until December 15,

2015.

                                               V.

        Good cause for the requested extension exists because counsel for Petitioner is old

and slow to learn new things. He has sent an original hard copy of his Petition for

Discretionary Review, with eleven (11) copies, to this Honorable Court for filing, but learns

that, once again, he is behind the times and must file electronically.          Petitioner has

electronically filed his Petition, as required..

        WHEREFORE, PREMISES CONSIDERED, Petitioner, by and through his attorney

of record prays that the Court will grant this Motion and extend the time for filing

Petitioner’s Petition for Discretionary Review to December 15, 2015.




                                                           Respectfully submitted,




                                                            /s/ Douglas H. Parks
                                                           DOUGLAS H. PARKS
                                                        State Bar No. 15520000
                                                        321 Calm Water Lane
                                                        Holly Lake Ranch, Texas 75765
                                                        (903) 769-3120
                                                        (903) 769-3465 - Fax

                            CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing Motion for Extension of

Time to File Petitioner’s Petition for Discretionary Review was served on the District

Attorney of Dallas County, Texas on the 15th day of December, 2015, by email.




                                                         /s/ Douglas H. Parks
                                                        DOUGLAS H. PARKS